Citation Nr: 0612118	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-27 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had periods of service between June 1943 to 
November 1945.  He died in April 2003, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
benefit sought on appeal.  

In her substantive appeal, the appellant alleged that the 
veteran had been totally disabled for the 10 years prior to 
his death.  The RO denied dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318 in an August 2004 
decision.  Notice and appellate rights were also provided in 
August 2004.  The appellant submitted a statement dated in 
September 2005 and received in October 2005 indicating an 
intent to appeal that decision.  Unfortunately, receipt of 
the statement was not timely to be a notice of disagreement.  
To the extent that the appellant wishes to reopen that claim, 
it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran was not a prisoner of war.

3.  A service-connected disability was not the principal nor 
a contributory cause of the veteran's death.

4.  At the time of the veteran's death, he was service 
connected for status post gunshot wound of the chest 
evaluated at 10 percent disabling and status gunshot wound of 
the pleural cavity at 60 percent disabling. 


CONCLUSION OF LAW

Criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in May 2003, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete her claim, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the appellant to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006).  The Board specifically finds, however, that the 
appellant is not prejudiced in this case as the claim for 
service connection for the cause of the veteran's death is 
denied and the appellant has been given specific notice with 
respect to those elements of a service-connection claim and 
cannot be prejudiced by not receiving notice of downstream 
issues that are not reached by a denial of the underlying 
benefit.  Thus, the Board finds that VA met its duty to 
notify the appellant of her rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the May 2003 letters were issued 
before the July 2003 rating decision which denied the benefit 
sought on appeal; and, thus, the notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board even though she declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
appellant does not appear to contend otherwise.  In fact, the 
appellant advised VA in September 2005 that she had no 
additional evidence to substantiate her claim.  Further, the 
RO obtained a VA medical opinion specifically addressing the 
issue on appeal.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
appellant and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran was service connected for a gunshot wound 
sustained while in active service.  In a rating decision 
dated in January 2002, the RO continued the veteran's service 
connection benefit for a status post gunshot wound of the 
chest rated at 10 percent disabling and granted a staged 
increase for the veteran's status post gunshot wound of the 
pleural cavity to 30 percent disabling as of June 2000 and to 
60 percent disabling as of May 2001.  In addition, the RO 
granted the veteran entitlement to total disability based on 
individual unemployability effective May 2001. 

The veteran died in April 2003 and his death certificate 
reflects cardio respiratory arrest as the immediate cause of 
death.  A ruptured aortic aneurysm is listed as the 
antecedent cause.  There is no underlying cause listed on the 
death certificate, nor does the death certificate list the 
veteran's military history.  The appellant submitted an 
application for VA compensation in April 2003 and provided VA 
with medical records dated in 1993, 1995, 1998, 2002 and 
2003.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1).

The appellant contends that the veteran's death certificate 
indicated that the veteran's gunshot wound caused the 
veteran's death.  The physician who signed the death 
certificate wrote a letter dated in July 2003 that detailed 
the cause of the veteran's death and the veteran's physical 
diseases/disorders just prior to his death.  Neither the 
death certificate nor the letter provided by the signing 
physician make note of the gunshot wound or the veteran's 
service.

In a statement received in June 2003, the veteran's treating 
physician related that the veteran had pulmonary tuberculosis 
which led to the ruptured aortic aneurysm, the cause of the 
veteran's death.  The treating physician further stated that 
the pulmonary tuberculosis was probably due to the gunshot 
wound.  The treating physician, therefore, concluded that the 
underlying cause of veteran's death was probably the gunshot 
wound.

The medical opinion of a VA physician dated June 2003 
contradicts the opinion of the veteran's treating physician.  
After reviewing the veteran's claims file, the VA physician 
concluded that an aortic aneurysm may be caused by several 
diseases but not a gunshot wound.  Second, the VA physician 
found that direct trauma to the aorta may cause an aneurysm, 
but that the veteran's file contained no evidence that the 
gunshot wound caused direct injury to the mediastinum, the 
area containing the heart.  Third, the VA physician noted 
that the pulmonary tuberculosis was an infectious process and 
had no relation to the gunshot wound and that the pulmonary 
tuberculosis did not cause the aneurysm.  

Bare conclusions, even those made by medical professionals, 
which are not accompanied by a factual predicate in the 
record, are not probative.  See Miller v. West, 11 Vet. App. 
345 (1998).  The Court has held that it is the Board's duty 
to determine the credibility and weight of evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Although the 
Board may not ignore the opinion of a physician, it is free 
to discount the credibility of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight 
may be placed on one physician's opinion than another 
physician's opinion depending on factors such as reasoning 
employed by the physician.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  

Taking into consideration the lack of support for the private 
physician's conclusions, the Board finds that the physician's 
opinion has little probative value.  In addition, there is no 
evidence that the private physician reviewed the veteran's 
service file and medical records.  The Board finds the 
conclusions of the VA opinion to have substantial probative 
weight due to the examiner's discussion of causation and the 
nature of the diseases involved.  

In the Board's denial of the appellant's claim of entitlement 
to service connection for the cause of death of the veteran, 
the Board relies on the June 2003 VA physician's opinion 
which concluded that the veteran's gunshot wound did not have 
a causal relationship with the rupture aortic aneurysm, the 
antecedent cause of the veteran's death.  The Board also 
relies on the death certificate and the letter provided by 
the signing physician, which did not make note of the gunshot 
wound, as evidence that the veteran's death was not cause by 
the service related injury.  The Board places little 
probative value on the June 2003 treating physician's opinion 
because it lacks sufficient reasoning to support its 
conclusions.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not 
applicable and the claim must be denied. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


